

Exhibit 10.2


PERFORMANCE SHARE AWARD AGREEMENT
UNDER THE
EXPRESS SCRIPTS, INC.
2000 LONG-TERM INCENTIVE PLAN




THIS AWARD AGREEMENT is made and entered into February 28, 2006 (the "Date of
Grant"), by and between Express Scripts, Inc. (the "Company"), and «Name»
("Employee").
 
BACKGROUND
 

 
A.
The Board of Directors of the Company (the "Board of Directors") has adopted,
and the Company's shareholders have approved, the Express Scripts, Inc. 2000
Long-Term Incentive Plan (the "Plan"), pursuant to which performance share
incentive awards may be granted to employees of the Company and its subsidiaries
and certain other individuals.
 

 
B.
The Board of Directors intends to amend the Plan, subject to approval of the
shareholders of the Company, to revise the performance measures thereunder.
 

 
C.
The Company desires to grant to Employee a performance share award under the
terms of the Plan.
 

  D. Pursuant to the Plan, the Company and Employee agree as follows:

 
 
AGREEMENT
 

   
1.
Grant of Award.  Pursuant to action of the Committee (as defined herein) which
was taken on the Date of Grant, the Company grants to Employee «Shares»
performance shares ("Performance Shares"), subject to the terms, conditions, and
adjustments set forth in this Award Agreement and Exhibit A hereto. The
Performance Shares granted under this Section 1 are referred to in this Award
Agreement as the "Target Grant."
 

   
2.
Award Subject to Plan.  This award is granted under, and is expressly subject
to, the terms and provisions of the Plan, as amended from time to time, which
terms are incorporated herein by reference, and this Award Agreement.  The
Committee described in Section 3 of the Plan (the "Committee") has been
appointed by the Board of Directors, and designated by it, as the Committee to
make awards.  This award is subject to the Company’s stockholders approving an
amendment to the Plan to reflect the performance measures used hereunder before
any compensation is paid pursuant to this award.  In the event that the
stockholders of the Company do not so approve an amendment to the Plan, this
award shall be void and of no force and effect.
 

   
3.
Performance Period.  The performance period for this award shall be as set forth
on Exhibit A hereto (the "Performance Period").
 

   
4.
Payment.  Subject to early termination of this Award Agreement pursuant to
Section 6 below, following the end of the Performance Period and during the
calendar year in which such Performance Period ends, the Company will deliver to
Employee one share of the Company's Stock for each then-outstanding Performance
Share under this Award Agreement; except that, fractional Shares shall be
rounded down to the nearest whole Share and that a portion of the payment shall
be withheld to satisfy the payment of taxes required by law or to take such
other action as may be necessary in the opinion of the Company to satisfy all
obligations for withholding of such taxes as provided in Section 7.
 

    5.
Performance Criteria and Adjustments.  The Target Grant shall be adjusted
pursuant to the Company’s performance against certain criteria (the “Performance
Criteria”) as further set out on Exhibit A hereto.
 

   
6.
Termination of Award.  This Award Agreement will terminate and be of no further
force or effect on the date that Employee is no longer actively employed by the
Company or any of its Affiliates, whether due to voluntary or involuntary
termination, other than on account of death, Disability or Retirement, prior to
the date on which the Performance Period ends.  Employee will, however, be
entitled to receive any Stock payable under Section 4 of this Award Agreement if
Employee's employment terminates after the Performance Period but before
Employee's receipt of such Stock.  If Employee’s employment terminates before
the end of the Performance Period on account of death, Disability or Retirement,
any portion of this award which has not yet vested shall vest at such time, but
only to the extent the Performance Criteria are achieved and any payment under
Section 4 hereof shall be prorated for the portion of the Performance Period
during which Employee was employed by the Company or any Affiliate.  Without
limiting the foregoing, in the event Employee’s employment terminates before the
end of the Performance Period on account of death, Disability or Retirement, any
portion of the award which vests in accordance with the foregoing sentence shall
be payable at the time and in the manner set forth in Section 4 after the end of
the Performance Period.  Notwithstanding the foregoing or any provision of the
Plan to the contrary, upon a Change in Control prior to the date on which the
Performance Period ends, and provided that Employee continues to be actively
employed on the date of such Change in Control or terminated on account of
death, Disability or Retirement prior to such Change in Control, Employee shall
receive in cash the value of one share of Company Stock on the last trading day
before the Change in Control multiplied by the number of Performance Shares
awarded pursuant to this Agreement.  The amount payable in the preceding
sentence shall be subject to applicable withholding taxes.  Notwithstanding
anything herein to the contrary, any payment upon a Change in Control shall not
be prorated, including with respect to any payment made upon a Change in Control
after termination on account of death, Disability or Retirement.  This Award
shall terminate immediately following payment upon a Change in Control, and no
further payment shall be made hereunder.
 

 
7.
Tax Withholding.  Employee must pay, or make arrangements acceptable to the
Company for the payment of, any and all federal, state, and local income and
payroll tax withholding that in the opinion of the Company is required by law. 
Unless Employee satisfies any such tax withholding obligation by paying the
amount in cash or by check, the Company will withhold cash and/or shares of
Stock having a Fair Market Value on the date of withholding sufficient to cover
the withholding obligation.
 

   
8.
Non-Transferability.  Neither this award nor any rights under this Award
Agreement may be assigned, transferred, or in any manner encumbered except by
will or the laws of descent and distribution, and any attempted assignment,
transfer, mortgage, pledge or encumbrance except as herein authorized, will be
void and of no effect.
 

   
9.
Definitions: Copy of Plan and Plan Prospectus.  To the extent not specifically
defined in this Award Agreement, all capitalized terms used in this Award
Agreement will have the same meanings ascribed to them in the Plan.  By signing
this Award Agreement, Employee acknowledges receipt of a copy of the Plan and
the related Plan Prospectus.
 

   
10.
Choice of Law.  To the extent that federal laws do not otherwise control, this
Award Agreement and all determinations made and actions taken hereunder shall be
governed by the laws of the State of Delaware, without giving effect to
principles of conflicts of laws, and construed accordingly.

 
An authorized representative of the Company has signed this Award Agreement, and
Employee has signed this Award Agreement to evidence Employee's acceptance of
the award on the terms specified in this Award Agreement, all as of the Date of
Grant.
 
EXPRESS SCRIPTS, INC.




By:  ___________________________________        


Its:






                        __________________________________
Employee